Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 filed 12/23/2020 are pending.
Priority
This application claims benefit of 62/972514 filed 02/10/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Look et al. (US 20060188315 A1).
Look teaches deodorant stick composition comprising two compositions that are different (see paragraphs [0011], [0046]-[0047], [0077]-[079], Tables 8 and 9).   First composition in Table 8 is different from the second composition in Table 9.   The compositions of the stick are disposed in the container in predetermined non-random pattern (paragraph [0050]).   The stick composition is applied (paragraph [0044]) by the user.   The stick composition comprises outer and inner contours within the container; for example, the inner contour may be a heart surrounded by an outer contour (see paragraph [0015],  Figs. 1 a to 1e and 2a to 2x).   
For claims 1 and 16, the inner and outer contours of the stick composition of Look meets the limitation for multi-layered stick composition and because Look’s composition is a deodorant, the layered deodorant composition (see also paragraphs [0074]-[0079] and Tables 8 and 9) meets the limitation of first and second compositions that are different; the deodorant stick is applied and because application is using the deodorant, it meets the limitation of consumed or consumable and consumable is an intended use.   Sensory characteristics refers to shape, color, size, sensory perception such as smell or odor or fragrance; and the Merriam-Webster dictionary defines sensory as relating to the senses or sensation (https://www.merriam-webster.com/dictionary/sensory).   This interpretation is supported by the instant specification at paragraphs [0002]-[0003] alluding to fragrance, color and hardness as sensory characteristics.   Thus, the heart or star layers (first composition) surrounded by the spherical layer (second composition) meets the limitation of first sensory characteristic and second secondary characteristic.   Further also, fragrance being acknowledged by the instant specification as sensory characteristic, would mean that the absence of fragrance is also sensory characteristic.   Therefore, formulation 1 in Table 8 having no fragrance and formulation 2 in Table 9 having fragrance meet the limitation of a first composition having first sensory characteristic and a second composition having second/different sensory characteristic.   Applying the deodorant stick assuming the shapes of the stick in Figs. 1a to 1e and 2a to 2x would inherently impart the different sensory characteristics to the subject’s body and meeting the limitation of use/consumed. 
For claims 2-3 and 17-18, the heart, star, tree surrounded by the second composition (see at least Figs. 1a, 1b, 2a, 2b, 2c, 2d) meets the limitation that the first composition is placed relative to the second composition.   The structure of the deodorant stick of Look being the same as that of claim 1 infers that user being provided with a first sensory characteristic/first deodorant composition prior to being provided with different sensory characteristic/second deodorant composition is the intended use of the stick and what would result by application of the stick.
For claims 4 and 19, the Look stick composition having the structure in Figs, 1a and 1b has the first deodorant composition positioned relative to the second composition and this configuration, the first and second compositions would be simultaneously applied.
For claim 5, Fig. 2f teaches a second composition layer larger in size than first composition layer. 
For claim 6, at least the composition layers in the compositions of figs. 1a, 2a, 2c, 2e and 2d have different shapes, layer 14 being a circle and layer 16 being a heart of Fig 1a.
For claims 7 and 10 and 11, Fig. 2p shows an angled second composition such that the first composition lies partially above the second composition (claim 7) or the second composition lies below the first composition (claim 10) and one composition being situated below the other composition meats the limitation of the layers face-to-face (claim 11) (in figs, 1a to 2x, composition layers 14 and 16 depicted in fig. 1a).
For claim 12, the stick 10 is cylindrical as depicted in Fig. 1a such that the first composition and the second composition being in the cylindrical stick (see Figs. 1a to 2x).
For claim 13, Fig. 2m shows structure that is semi-cylindrical for first and second compositions. 
For claim 14, second composition 14 is cylindrical within stick 10 and the first composition 16 is cylindrical within composition 14 as shown in Fig. 1a (see also Figs. 1a-2x).
For claim 15, the first composition 16 has top and bottom (Fig. 1a) and the second composition 14 extends radially within the cylindrical stick (Fig. 1a).   Figs. 1a-2x, paragraphs [0046]-0048] and [0062].
Therefore, Look teaches all the elements of claims 1-7 and 10-19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (US 20060188315 A1) as applied to claim 1 above. 
Claim 8 depends on claim 1.   Look has been described above as anticipating claim 1.   
Look differs from claim 8 by not specifically teaching that the first deodorant composition layer lies entirely above the second deodorant composition layer.   The difference between Look and claim 8 is a matter of shape, that is, claim 8 that requires the first composition to be sitting entirely above the second composition, while Look teaches the first composition to partially sit on the second composition.   However, the difference in the shape/structure is a matter of design choice such that a person of ordinary skill in the art at the effective date of the invention would have found it obvious to choose a design for the stick composition that would predictably be consumed upon application to provide the desired deodorant effect.   Absent factual persuasive evidence, the particular configuration of the stick having a first deodorant composition layer lying above the second deodorant composition is not inventive over the deodorant stick composition of Look.   See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Look differs from claim 9 by not specifically teaching that the first deodorant composition layer in the form of a disc lies entirely above the second deodorant composition layer in the form of a disc.   The difference between Look and claim 9 is a matter of shape, that is, claim 9 that requires the first deodorant composition layer in the form of a disc is sitting entirely above the second deodorant composition layer in the form of a disc, while Look teaches the first composition to partially sit on the second composition.   However, the difference in the shape/structure/configuration is a matter of design choice such that a person of ordinary skill in the art at the effective date of the invention would have found it obvious to choose a design for the stick composition that would predictably be consumed upon application to provide the desired deodorant effect.   Absent factual persuasive evidence, the particular configuration of the stick having first deodorant composition layer in the form of a disc lying entirely above the second deodorant composition layer in the form of a disc is not inventive over the deodorant stick composition of Look.   See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

The following prior art is cited: Abbas et al. (US 20020151453 A1) teaches multi-layer antiperspirant-deodorant stick article having plurality of layers, two layers separated by membrane (see the whole document with emphasis on paragraphs [0006]-[0007], [0012], [0014], [0021], [0115]-[0124], [0138]-[0142], claims 1, 9, 11, 23).  
No claim is allowed.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLESSING M FUBARA/Primary Examiner, Art Unit 1613